Title: To Thomas Jefferson from Robert Lawson, 16 May 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
Pr. Edward May 16th. 1781.

You were pleas’d in your favor of the 11th. Inst. from Colo. Skipwith’s, to inform me, that altho’ the Executive could not constitutionally repeat the instance of seperating from their authority, the right of appointing the Officers for the respective commands in the militia; that they would nevertheless do me the honor to attend to the recommendations I might make of such Gentlemen as I wish’d to have as my Feild Officers.
I have taken the liberty therefore of recommending agreeably to the inclos’d List and shall think myself very happy in having those Gentlemen in my command: the whole of whom, three excepted were out with me on the former occasion, and a few instances excepted, held rank consistent with what I now wish your honorable board to confer.
Some of these Officers when appointed must be sent on to take charge of the militia already marched to Salisbury, as no Feild Officers have yet been sent to that Post. This is undoubtedly necessary whether those militia advance farther into the South, or return to this State, as General Greene shall order. From your Excellencys assurance to me I have ventured to tell all of those Gentlemen, that they would recieve appointments agreeably to the rank respectively annex’d to their names.
I have the honor to be with the greatest respect, Sir, Your Excellencys Most Obedt. hum. Servt.,

Ro: Lawson B.G.M.

